

115 HR 6372 IH: To require the Secretary of Health and Human Services issue regulations to ensure due process rights for physicians furnishing emergency medical services.
U.S. House of Representatives
2018-07-13
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS2d SessionH. R. 6372IN THE HOUSE OF REPRESENTATIVESJuly 13, 2018Mr. Collins of New York (for himself, Mr. Ruiz, and Mr. Sessions) introduced the following bill; which was referred to the Committee on Energy and CommerceA BILLTo require the Secretary of Health and Human Services issue regulations to ensure due process
			 rights for physicians furnishing emergency medical services.
	
 1.Regulations to ensure due process rights for physicians furnishing emergency medical servicesThe Secretary of Health and Human Services shall, as soon as practicable after the date of the enactment of this Act, but not later than one year after such date, through rulemaking, issue final regulations to provide that physicians who are employed by or under contract with a hospital for furnishing emergency medical services have a fair hearing and appellate review through appropriate medical staff mechanisms before any termination or restriction of the professional activity of such physicians or staff privileges of such physicians at such hospital and that such a hearing and review are not denied through a third-party contract.
		